Citation Nr: 1003764	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-01 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for left 
knee meniscus tear, ACL laxity, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased disability rating for 
traumatic arthritis of the left knee, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased disability rating for 
arthritis of the right knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse

ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1982 to 
August 1987 and from January 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2007, a statement of the case was issued in November 2007, 
and a substantive appeal was received in December 2007.  The 
Veteran testified at a Board hearing at the RO in February 
2009.


FINDINGS OF FACT

1.  Left knee meniscus tear is not manifested by severe 
recurrent subluxation or lateral instability.

2.  Traumatic arthritis of the left knee is not manifested by 
limitation of flexion of the leg to 30 degrees, limitation of 
extension of the leg to 10 degrees.

3.  Arthritis of the right knee is not manifested by 
limitation of flexion of the leg to 30 degrees, limitation of 
extension of the leg to 10 degrees; there is no recurrent 
subluxation or lateral instability.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent disabling for left knee meniscus tear, ACL laxity, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for a disability rating in excess of 10 
percent disabling for traumatic arthritis of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5260 (2009).

3.  The criteria for a disability rating in excess of 10 
percent disabling for arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated April 2006 
and June 2008 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in April 2006 prior to the initial unfavorable 
decision in June 2006.

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the April 2006 and June 2008 correspondences in light of the 
Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claims.

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in September 2008, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in May 2006 and 
October 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  As the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

Legal Criteria

The present appeal involves the Veteran's claim that the 
severity of his service-connected left knee meniscus tear, 
left knee traumatic arthritis, and right knee arthritis 
warrants higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran's service-connected left knee meniscus tear has 
been rated by the RO under the provisions of Diagnostic Code 
5257 for other impairment of the knee, recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under this regulatory provision, severe recurrent 
subluxation or lateral instability warrants a 30 percent 
disability rating, moderate recurrent subluxation or lateral 
instability warrants a 20 percent disability rating, and 
slight recurrent subluxation or lateral instability warrants 
a 10 percent disability rating. 

The Veteran's service-connected traumatic arthritis of the 
left knee and arthritis of the right knee have been rated 
under Diagnostic Code 5010 for arthritis due to trauma, 
substantiated by x-ray findings.  Under that provision, 
traumatic arthritis should be rated under Diagnostic Code 
5003 for degenerative arthritis.  Diagnostic Code 5003 states 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the Veteran should be rated at 10 percent disabling 
with x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and 20 percent 
disabling with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

As such, the Board turns to Diagnostic Codes 5260 and 5261 
for limitation of motion of the leg.  Under Diagnostic Code 
5260, limitation of flexion of the leg to 15 degrees warrants 
a 30 percent disability rating, to 30 degrees warrants a 20 
percent disability rating, to 45 degrees warrants a 10 
percent disability rating, and to 60 degrees warrants a 
noncompensable disability rating.  Under Diagnostic Code 
5261, limitation of extension of the leg to 45 degrees 
warrants a 50 percent disability rating, to 30 degrees 
warrants a 40 percent disability rating, to 20 degrees 
warrants a 30 percent disability rating, to 15 degrees 
warrants a 20 percent disability rating, to 10 degrees 
warrants a 10 percent disability rating, and to 5 degrees 
warrants a noncompensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  

The Board must also consider other possibly applicable 
diagnostic codes.  Under Diagnostic Code 5256, extremely 
unfavorable ankylosis of the knee in flexion at an angle of 
45 degrees warrants a 60 percent disability rating, in 
flexion between 20 and 45 degrees warrants a 50 percent 
disability rating, in flexion between 10 and 20 degrees 
warrants a 40 percent disability rating, and at a favorable 
angle in full extension or in slight flexion between 0 and 10 
degrees warrants a 30 percent disability rating.  

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint warrants a 20 percent disability rating.  
Under Diagnostic Code 5259 the symptomatic removal of 
semilunar cartilage warrants a 10 percent disability rating.  

Factual Background

In a March 2006 VA record, the Veteran complained of 
bilateral knee pain that increased with walking and going up 
steps.  In April 2006, the Veteran complained of bilateral 
anterior knee pain.  The Veteran reported a decreased range 
of motion because of the pain.  He had knee arthroscopy on 
the right in the early 1990s and in 2003 in which they found 
some mild chondromalacia of the patellofemoral joint.  The 
examiner noted tenderness to palpation over the anterolateral 
aspects of the joint lines and minimally over the 
anteromedial aspect of the joint line.  Knees were otherwise 
nontender.  The Veteran's range of motion was 0 to 70-80 
degrees bilaterally, limited secondary to pain.  His knees 
were stable to varus and valgus stress, however, it was 
difficult to get a ligamentous examination secondary to 
guarding.  He had good quadriceps strength and good hamstring 
strength with no quadriceps atrophy.  He had no effusions 
bilaterally.  X-rays showed a minimal amount of osteophytes, 
particularly over the left medial tibial plateau, and no loss 
of joint space.  MRI of the left knee showed some minimal 
chondromalacia of the left patellofemoral joint and the 
postsurgical medial partial meniscectomy.  His ligaments were 
intact and the examiner saw no other meniscal tears.  The 
patella appeared to be well located within the trochlea of 
the femur.  The examiner diagnosed bilateral patellofemoral 
pain and anterior knee pain.   

The Veteran attended a private orthopaedic consult in April 
2006.  At that time, he noted knee pain that he described as 
continuous and worse in the morning and evening.  He reported 
waking at night with pain.  His pain was worsened with 
employment or work, weather, sitting for long periods of 
time, standing for long periods of time, and driving.  Upon 
examination, the examiner noted a good bit of crepitation 
consistent with chondromalacia changes to his patellofemoral 
joint.  A stability exam otherwise appeared intact.  

The Veteran was afforded a VA examination in May 2006.  At 
that time, the Veteran complained of diffuse knee pain, 
stiffness, swelling, instability, locking, and pain with 
prolonged standing and bending.  He ambulated with a stiff 
legged gait bilaterally.  He wore a neoprene knee sleeve on 
the right knee.  The examiner noted essentially no knee 
effusion.  His range of motion was 0 to 90 degrees, refusing 
to bend past 90 and reporting pain throughout the range.  The 
examiner noted that any attempts at evaluation of the 
ligamentous structures or palpation of the knee resulted in a 
severe pain reaction, during which he pulled away and did not 
allow the examiner to perform a comprehensive exam of the 
right knee.  The examiner determined that physical exam 
studies, as well as ancillary studies, did not support any 
specific orthopedic diagnosis to the right knee at the time.   

The Veteran attended private physical therapy from May 2006 
to June 2006.  The therapist noted soreness and swelling.  
The Veteran also reported that his right knee buckles at 
times.  

The Veteran again attended a private orthopaedic consult in 
August 2006.  He reported bilateral knee pain as well as 
buckling and catching within the knees.  .

The Veteran was afforded another VA examination in October 
2007.  At that time, the Veteran complained of bilateral knee 
pain on a daily basis at an average intensity level of 7 out 
of 10.  He noted the right knee pain was slightly worse than 
the left with aggravating factors including generalized 
activity, prolonged sitting, prolonged standing, and weather 
change.  He also reported occasional locking, instability, 
and swelling, but denied specific flare-ups.  The Veteran 
wore bilateral knee braces, but otherwise required no 
assistive devices.  Upon physical examination, the Veteran 
had full extension of the knees to 0 degrees and full flexion 
to 125 degrees.  He reported pain throughout all ranges of 
motion, most significantly at the end of range.  His range of 
motion was not additionally limited following repetitive use.  
He showed slight crepitus in each knee and was tender to 
palpation over his medial femoral condyles.  He had a normal 
anterior drawer test, posterior drawer test, McMurray's test, 
and Lachman's test.  The examiner found no significant 
warmth, effusion, or erythema.  The examiner reviewed plain 
films of the Veteran's knees and noted patellar spurring 
bilaterally with diffuse degenerative changes over his 
femoral condyles.  He also noted minimal slight decrease in 
the joint spaces medially.  The examiner diagnosed the 
Veteran with bilateral degenerative joint disease of the 
knees and a meniscus tear of the left knee, resolved.  

A VA radiology report from a December 2008 MRI of the left 
knee showed chronic full thickness tear and degeneration of 
the posterior horn medial meniscus.  The ACL, PCL, LCL, and 
MCL were all intact.  The MRI revealed narrowing of the 
patellofemoral joint, but no marrow edema.  

In his February 2009 hearing before the Board, the Veteran 
testified as to swelling, giving way, locking, instability, 
and pain in both knees.  He also specifically noted that he 
cannot flex his leg all the way and has pain during any 
motion.  The Veteran noted that his knee gives away perhaps 
once or twice per month and that he'd fallen once in the 
previous three months.  

Left Knee Meniscus Tear

The Veteran's service-connected left knee meniscus tear has 
been rated by the RO as 20 percent disabling under Code 5257.  
To receive an increased disability rating under Diagnostic 
Code 5257, the evidence must show severe recurrent 
subluxation or lateral instability.  Without addressing the 
question of whether any recurrent subluxation or lateral in 
stability is shown, the Board finds that that the evidence 
fails to show severe recurrent subluxation or lateral 
instability so as to warrant a rating in excess of the 
current 20 percent.  In March 2006, his knees were stable to 
varus and valgus stress.  In April 2006, a private examiner 
noted a good bit of crepitation consistent with 
chondromalacia changes to his patellofemoral joint, but 
stated that the stability exam otherwise appeared intact.  In 
October 2007, he had a normal anterior drawer test, posterior 
drawer test, McMurray's test, and Lachman's test.  The 
Veteran has testified as to instability, however the 
objective examination findings do not show severe lateral 
instability or subluxation.  The Veteran's symptomatology is 
manifested by no more than moderate degree of instability.  

The Board finds that a preponderance of the evidence is 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Traumatic Arthritis of the Left Knee

The Veteran has also been assigned a separate 10 percent 
rating for arthritis of the left knee.  To receive a 
disability rating in excess of 10 percent disabling under 
Diagnostic Code 5260, the evidence must show limitation of 
flexion of the leg to 30 degrees.  In March 2006, the 
Veteran's range of motion was 0 to 70-80 degrees bilaterally, 
limited secondary to pain.  In May 2006, his range of motion 
was 0 to 90 degrees, refusing to bend past 90 and reporting 
pain throughout the range.  In October 2007, the examiner 
noted full extension of the knees to 0 degrees and full 
flexion to 125 degrees.  He reported pain throughout all 
ranges of motion, most significantly at the end of range.  
His range of motion was not additionally limited following 
repetitive use.  As seen in the range of motion measurements, 
the Veteran's flexion was at no time limited to 30 degrees.  
Even when considering pain upon motion, the Veteran's motion 
was limited to 70 degrees at its worst.  As such, the Board 
finds that a disability rating in excess of 10 percent 
disabling is not warranted based on the evidence of record.  

The Board must consider other additional diagnostic codes 
that may apply to the Veteran's disability.  To receive a 
compensable rating under Diagnostic Code 5261, the evidence 
must show limitation of extension of the leg to 10 degrees.  
The evidence fails to show the Veteran's extension limited to 
10 degrees.  The range of motion measurements consistently 
show extension to 0 degrees.  Therefore, the Board finds that 
entitlement to a compensable rating under Diagnostic Code 
5261 is not warranted.  

Additionally, Diagnostic Code 5256 addresses ankylosis of the 
knee.  The evidence, including the Veteran's testimony, fails 
to indicate ankylosis at any time.  Under Diagnostic Code 
5258, dislocated semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint warrants a 
20 percent disability rating.  The Board acknowledges that 
the Veteran experienced pain and complained of occasional 
locking; however, the evidence failed to show that the 
locking occurred frequently or that any effusion was present.  
In March 2006, the examiner noted no effusions bilaterally.  
In May 2006, the examiner again reported essentially no knee 
effusion.  In October 2007, the examiner found no significant 
warmth, effusion, or erythema.  Under Diagnostic Code 5259 
the symptomatic removal of semilunar cartilage warrants a 10 
percent disability rating; however, the evidence fails to 
show the removal of any semilunar cartilage in the Veteran's 
case.  

Based on the evidence of record, the Board finds that a 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


Arthritis of the Right Knee

The Veteran's arthritis of the right knee is also currently 
rated 10 percent disabling.  
As noted above, to receive a disability rating in excess of 
10 percent disabling under Diagnostic Code 5260, the evidence 
must show limitation of flexion of the leg to 30 degrees.  In 
March 2006, the Veteran's range of motion was 0 to 70-80 
degrees bilaterally, limited secondary to pain.  In May 2006, 
his range of motion was 0 to 90 degrees, refusing to bend 
past 90 and reporting pain throughout the range.  In October 
2007, the examiner noted full extension of the knees to 0 
degrees and full flexion to 125 degrees.  He reported pain 
throughout all ranges of motion, most significantly at the 
end of range.  His range of motion was not additionally 
limited following repetitive use.  As seen in the evidence, 
the Veteran's limitation of motion was at no point limited to 
30 degrees.  The examiners considered pain and repetitive use 
in their measurements and still failed to consider the 
Veteran's flexion limited to less than 70 degrees.  
Therefore, the Board finds that entitlement to an increased 
disability rating under Diagnostic Code 5260 is not warranted 
for right knee arthritis. 

Again, the Board must consider other additional diagnostic 
codes that may apply to the Veteran's disability.  To receive 
a compensable rating under Diagnostic Code 5261, the evidence 
must show limitation of extension of the leg to 10 degrees.  
As seen in the range of motion above, the Veteran's extension 
is at no time limited to 10 degrees.  The Veteran is 
consistently capable of extending his leg to 0 degrees.  As 
such, the Board finds that entitlement to a compensable 
rating under Diagnostic Code 5261 is not warranted.  

Diagnostic Code 5256 addresses ankylosis of the knee.  The 
evidence, including the Veteran's testimony, fails to 
indicate ankylosis at any time.  Under Diagnostic Code 5258, 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent disability rating.  The Board acknowledges that the 
Veteran experienced pain and complained of occasional 
locking; however, the evidence failed to show that the 
locking occurred frequently or that any effusion was present.  
In March 2006, the examiner noted no effusions bilaterally.  
In May 2006, the examiner again reported essentially no knee 
effusion.  In October 2007, the examiner found no significant 
warmth, effusion, or erythema.   Under Diagnostic Code 5259 
the symptomatic removal of semilunar cartilage warrants a 10 
percent disability rating; however, the evidence fails to 
show the removal of any semilunar cartilage in the Veteran's 
case.  

Again, based on the evidence of record, the Board finds that 
a preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran reported with pain, instability, 
and limitation of motion of the knees.  The Board is of the 
opinion that the Rating Schedule expressly measures and 
contemplates these aspects of his disabilities, so that 
extraschedular consideration is not warranted.




ORDER

Entitlement to an increased disability rating for left knee 
meniscus tear, ACL laxity, currently evaluated as 20 percent 
disabling is not warranted.

Entitlement to an increased disability rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling, is not warranted.

Entitlement to an increased disability rating for arthritis 
of the right knee, currently evaluated as 10 percent 
disabling, is not warranted.  

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


